Appeal from a judgment of the County Court of Sullivan County (McGill, J.), rendered September 20, 1991, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree (two counts) and assault in the second degree.
Defendant pleaded guilty to assault in the second degree and two counts of burglary in the third degree. He was sentenced as a second felony offender to concurrent terms of imprisonment of 3 to 6 years for the burglary convictions and 2 to 4 years for the assault conviction. We find that defendant’s guilty plea, which included a waiver of his right to appeal, was knowing, voluntary and intelligent. We also find no error in County Court’s denial of defendant’s motion to withdraw his guilty plea. Further, consideration of the circumstances of this case convince us that defendant’s constitutional right to a speedy trial has not been violated and that County Court substantially complied with the requirements of CPL 400.21. Finally, we find no error in County Court’s denial of the motion to be relieved made by defense counsel at sentencing and conclude that defendant was not denied his right to effective assistance of counsel.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.